287 F.2d 884
NORTHERN PACIFIC RAILWAY COMPANY and Continental Oil Company,v.UNITED STATES of America.
No. 6450.
United States Court of Appeals Tenth Circuit.
July 29, 1960.

Appeal from the United States District Court for the District of Wyoming.
W. J. Wehrli and Houston G. Williams, Casper, Wyo., and William M. Griffith, Denver, Colo., for appellants.
Perry W. Morton, Asst. Atty. Gen., and Roger P. Marquis, Attorney, Department of Justice, Washington, D. C., and John F. Raper, Jr., U. S. Atty., Cheyenne, Wyo., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellants. D.C., 169 F.Supp. 735.